Citation Nr: 0003611	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  94-04 751	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in New York, New York



THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Section 306 pension benefits in the amount of $4232.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from January 1943 to October 
1945.
 
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 decision by the Committee 
on Waivers and Compromises (Committee) of the of the New 
York, New York, Regional Office (RO) of the VA.  In January 
1996, the Board remanded this case for further development.  


REMAND

In the recent case of Stegall v. West, 11 Vet. App. 268 
(1998), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that a remand by the Board imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  It was further held that where the remand orders 
of the Board are not complied with, the Board errs in failing 
to ensure compliance.  The Court also noted that its holdings 
in that case are precedent to be followed in all cases 
presently in remand status.  Id.  In light of the foregoing, 
this case must be remanded again for the actions set forth 
below.  

Historically, in July 1993, the Committee considered the 
request for waiver, but made a specific determination that 
there was fraud on the veteran's part with respect to the 
creation of the overpayment at issue which precluded waiver 
pursuant to 38 U.S.C.A.  5302(a) (West 1991).  In the 
decision, it appears that the Committee partially considered 
the elements that assist in defining "equity and good 
conscience."  However, it was indicated that financial 
hardship was not a factor due to the finding of fraud and due 
to the veteran's fault in the creation of the debt at issue.  
The Board notes that since fraud was found, none of the 
elements of equity and good conscience should have been 
considered.  If fraud had not been found, then all of the 
elements of equity and good conscience should have been 
considered.  In the notification letter, the Committee also 
indicated that the Committee had carefully considered all the 
elements that assist in defining "equity and good 
conscience."  In any event, the Board observes that fraud 
was found be the Committee and that finding precluded waiver.  
The Committee improperly considered what appeared to be some 
of the elements of equity and good conscience.  

In the January 1996 decision, the Board determined that there 
was no showing of fraud, misrepresentation, or bad faith on 
the veteran's part with respect to the creation of the 
overpayment at issue, and, thus, waiver is not precluded by 
law.  38 U.S.C.A. § 5302(a) (West 1991).  As such, the Board 
remanded this matter to the RO to procure from the veteran 
and his spouse a complete and current financial status 
report.  Thereafter, this case was to be sent to the 
Committee for adjudication of the veteran claim for 
entitlement to a waiver of recovery of an overpayment of 
Section 306 pension benefits in the amount of $4232 under all 
the elements of the standard of equity and good conscience.  
The Board notes that although financial information of the 
veteran was of record (a VA Form 4-5655 dated in October 
1992), the Board sought the current financial status report 
due to the veteran's contentions that his financial picture 
had changed for the worse.  

In conjunction with the Board's remand portion of the January 
1996 decision, the RO notified the veteran in March 1996 that 
he should submit a current financial status report, but the 
veteran failed to reply.  Thereafter, this matter was not 
returned the Committee for adjudication under the standard of 
equity and good conscience taking into consideration the 
evidence of record to include financial evidence already of 
record; rather, the RO issued a supplemental statement of the 
case which indicated that no further evidence had been added 
to the claims file which would warrant or change the prior 
Committee decision.  This action did not comply with the 
Board's remand instructions which indicated that the case was 
to be returned to the Committee for adjudication under the 
standard of equity and good conscience since the Board had 
determined that there was no showing of fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  

The Board notes that pursuant to Stegall, this case must be 
returned to the Committee for adjudication under the standard 
of equity and good conscience taking into consideration the 
evidence of record to include financial evidence already of 
record.  All of the elements of equity and good conscience 
should be addressed.  Inasmuch as this case is being remanded 
for this action, the Board finds that a final attempt should 
be made to obtain a complete and current financial status 
report, but the veteran should be advised that if he fails to 
provide this information, his claim will be adjudicated based 
on the evidence already of record.  Accordingly, this matter 
is Remanded for the following action:

1.  The veteran and his spouse should be 
asked to provide a complete and current 
financial status report.  He should be 
advised that if he fails to provide this 
information, his claim will be 
adjudicated based on the evidence already 
of record.  

2.  The Committee should adjudicate the 
veteran's claim for entitlement to a 
waiver of recovery of an overpayment of 
Section 306 pension benefits in the 
amount of $4232 taking into consideration 
all the elements of the standard of 
equity and good conscience.  
Consideration should be given to the 
fault of the debtor in the creation of 
the debt and any fault is to be weighed 
against possible fault of the VA.  Also 
taken into consideration is whether 
collection would create an undue hardship 
for the debtor; whether collection would 
defeat the purpose of the benefit; 
whether failure to collect would cause 
unjust enrichment to the debtor; and if 
reliance on VA benefits resulted in 
relinquishment of another valuable right. 
This list represents some of the elements 
to be considered and is not all 
inclusive. 38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. § 1.965(a) (1999).  If 
the determination is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations . He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


